FILED
                            NOT FOR PUBLICATION                             AUG 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FRU-CON CONSTRUCTION                             No. 09-17078
CORPORATION, a Missouri corporation,
                                                 D.C. No. 2:05-cv-00583-LKK-
              Plaintiff - Appellant,             GGH

  and
                                                 MEMORANDUM *
TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA,

              Plaintiff,

  v.

SACRAMENTO MUNICIPAL UTILITY
DISTRICT, a municipal utility district,

              Defendant - Appellee.



FRU-CON CONSTRUCTION                             No. 09-17123
CORPORATION, a Missouri corporation,
                                                 D.C. No. 2:05-cv-00583-LKK-
              Plaintiff,                         GGH

  and

TRAVELERS CASUALTY AND

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
SURETY COMPANY OF AMERICA,

              Plaintiff - Appellant,

  v.

SACRAMENTO MUNICIPAL UTILITY
DISTRICT, a municipal utility district,

              Defendant - Appellee.



                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                         Argued and Submitted July 14, 2010
                             San Francisco, California

Before: FERNANDEZ, W. FLETCHER and TALLMAN, Circuit Judges.




       Plaintiffs-Appellants appeal the district court’s order issuing a stay pursuant

to Colorado River Water Conservation District. v. United States, 424 U.S. 800

(1976). We affirm.

       The district court did not abuse its discretion given that a jury verdict had

been reached in the parallel state court proceedings, that the claims arise under

state law, and that the state court proceedings were adequate to protect the interests

of the parties. See Nakash v. Marciano, 882 F.2d 1411, 1413-15 (9th Cir. 1989).


                                           2
AFFIRMED.




            3